OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711


            STATE OF TEXAS
                                                                     -j ^TSgy v - ih -l,f PITNEV BOWES
            PENALTY FOR ,.' '
  1/23/2015 PRIVATE USE ^* tfB. fc™^                                 02 1M
                                                                     0004279596           JAN 29 2015
  FEIST, HERBERT HERMAN jfr.' Ct"fio. HISS                                             ¥VK.^ ^& _
                                                                     MAILED FROM ZRCOpg mjn 1
                                                                                       WR-12,375-22
  a0nVph;:s^cSrotrsffor^07 ^ . ^ *»»» ^ *™ ^*«
                                                                                  Abel Acosta, Clerk

                             HERBERT HERMAN FEIST
                             JEFFERSON COUNTY CORRECTIONAL FACILITY -
                             TDC#
                             P. O. BOX 26007                                           u TF
                             BEAUMONT, TX 77720



-1EBM3B 77720                   i»••uj*•t*I*I-1*111Jt»i -Mi11iIi*i-i•111•*•JI' -1f-*1111*II-1M11